              UNITED STATES DISTRICT COURT
             EASTERN DISTRICT OF WISCONSIN

 DANAHER CORPORATION,

                     Plaintiff,
                                                  Case No. 19-CV-1794-JPS
 v.

 GARDNER DENVER, INC. and
 MICHAEL WEATHERRED,                                              ORDER

                     Defendants.


      On December 6, 2019, Plaintiff Danaher Corporation, a science and

technology conglomerate, filed a complaint alleging unlawful use of its

confidential information and trade secrets by Michael Weatherred

(“Weatherred”), a former Danaher executive, and Gardner Denver, Inc.

(“Gardner Denver”), Weatherred’s current employer. (Docket #1). Gardner

Denver is a large industrial manufacturing company that produces flow

control and compression equipment including compressors, pumps,

vacuums, and blower products. (Docket #7 at 10). A week after filing the

complaint, Plaintiff filed a motion for preliminary injunction. (Docket #6).

The following month, Weatherred and Gardner Denver (collectively,

“Defendants”) filed a motion to dismiss. (Docket #29). The motions for

preliminary injunction and to dismiss the complaint are now fully briefed.

For the reasons explained below, the motion for preliminary injunction will

be denied and the motion to dismiss will be granted in part and denied in

part. The motions to seal documents (Docket #5, #36) will be granted, and

the motion to expedite discovery relating to the preliminary injunction

(Docket #11) will be denied as moot.




 Case 2:19-cv-01794-JPS Filed 05/20/20 Page 1 of 33 Document 50
1.       RELEVANT ALLEGATIONS

         Weatherred worked at Danaher for 16 years, from 2002 to 2018.

Starting in 2013, Weatherred served as the Vice President of Growth in the

Danaher Business System (“DBS”) Office. The DBS is an internal system

used throughout Danaher to ensure increased productivity and uniformity

in process across companies within Danaher. One component of the DBS is

called a “Growth Room,” which is a “war room” that is used for the

systematic improvement of sales, marketing, and general productivity.

Weatherred and others helped develop certain components of Danaher’s

Growth Room, including the teaching template that is the subject of this

lawsuit.

         In 2017, Weatherred and another Danaher employee developed a

template to help implement the Growth Rooms (the “Growth Room

Template”). This template describes how to conduct a growth-focused

meeting. It recommends recording and disseminating the following

information: (1) the meeting’s schedule and topic; (2) a progress map of

yearly goals; (2) the overall status of growth; (4) the meeting’s attendees; (5)

a timeframe and discussion guide for the meeting; (6) any follow-up agenda

items from the previous week; (7) a list of substantive agenda items

regarding sales, marketing, and key initiatives; (8) a discussion about next

week’s follow-ups; (9) the identification of areas which require further

assistance; (10) a post-meeting audit form for each team participating; and

(11) a specific format and flow for the preceding information. (Docket #7-1

at 2).

         The Growth Room Template does not contain any substantive

information specifically regarding growth initiatives. For example, it does

not contain a discussion guide; it does not counsel what the agenda items


                           Page 2 of 33
 Case 2:19-cv-01794-JPS Filed 05/20/20 Page 2 of 33 Document 50
regarding sales, marketing, and key initiatives should consist of; it does not

advise how goals should be developed; and it does not describe what key

initiatives should be considered. The Growth Room Template was marked

as an example that could be used to train Danaher employees on how to

implement their own Growth Rooms within their teams in order to

maximize productivity and profitability. Danaher alleges that the Growth

Room Template derives “independent economic value from not being

generally known to other unauthorized persons.” (Docket #1 ¶ 68).

       The Growth Room Template and other DBS materials were

circulated throughout Danaher’s companies, and were available on the

companies’ internal servers, which was accessible only to employees.

Danaher protected information regarding the Growth Room Template, and

all information related to the DBS, with electronic security measures that

included password protections and restricted network access. Danaher also

required associates who worked on developing DBS materials, including

the Growth Rooms, to sign nondisclosure agreements.

       As a DBS executive, Weatherred was subject to a nondisclosure and

a noncompete agreement designed to protect various trade secrets to which

he became privy during the course of his work. Weatherred entered into

the agreement underlying the lawsuit on August 26, 2009. The “Proprietary

Interest Agreement” or “PIA” provides, in pertinent part:

       At all times during and after the termination of my
       employment or relationship with the Company, I will not,
       without the Company’s prior written permission, directly or
       indirectly for any purpose other than performance of my
       duties for the Company, utilize or disclose to anyone outside
       of the Company any Confidential Information, or any
       information received by the Company in confidence from or




                           Page 3 of 33
 Case 2:19-cv-01794-JPS Filed 05/20/20 Page 3 of 33 Document 50
       about third parties, as long as such matters remain trade
       secrets or confidential.

(Docket #1-1 at 3). The agreement broadly defines confidential information

to include “information regarding all or any portion of the Danaher

Business System.” Id. at 2–3. There are no temporal, geographic, or subject

matter limits to the allegedly confidential information that the agreement

covered. Id. The agreement further provided that upon termination of

employment, Weatherred would not retain, copy, or remove any material

or information belonging to Danaher, and would not furnish any such

material or information to any competitor without written permission from

Danaher. Id. at 3. Weatherred agreed to provide the agreement to any future

employers for a period of five years following his departure from Danaher,

and that a breach of the agreement would cause irreparable injury to

Danaher. Id. at 7.

       When Weatherred moved to his new position with Gardner Denver,

he took with him years of marketing experience and knowledge that he

developed at Danaher. Shortly after Weatherred’s move to Gardner

Denver, Danaher wrote to him and to Gardner Denver’s CEO, who had also

previously worked for Danaher and was subject to a PIA, and warned them

of their obligations under the PIA. A lawyer for Weatherred and Gardner

Denver responded to the letter by denying any misappropriation.

       Although Danaher and Gardner Denver are engaged in different

commercial spheres, they are both interested in capturing investors. To this

end, there is an arm of each company that focuses on maximizing “growth.”

“Growth” is never defined and could include any number of aspects of the

companies together or in isolation across a range of industries: products,

subsidiaries, customer bases, market shares, geographic presence, assets,


                           Page 4 of 33
 Case 2:19-cv-01794-JPS Filed 05/20/20 Page 4 of 33 Document 50
profits, and so forth. The concept of growth suggests success which, in turn,

suggests returns for investors. Therefore, the parties tout their growth

capabilities in order to attract and maintain investment. The “trade,” then,

is less about quotidian commerce and more about securing investor

confidence.

       Once he moved to Gardner Denver, Weatherred allegedly replicated

a Growth Room for Gardner Denver’s benefit. Indeed, Gardner Denver

boasted of its capabilities publicly, including at a March 2019 Investor

Presentation and on its Investor Relations website. Danaher alleges that a

portion of Weatherred’s Investor Presentation slideshow is an exact copy of

the Growth Room Template that Danaher used internally to implement the

Growth Room—indeed, it is titled “Growth Room and Policy Deployment

Framework Overview.” (Docket #7-2 at 2). Danaher had never publicly

released this teaching template before. In his presentation of the Growth

Room Template, which is also available online, Weatherred described how

the Growth Room functions, thereby confirming that it was a “replica” of

the Growth Room that he created at Danaher. Throughout 2018 and 2019,

Gardner Denver boasted about its growth rooms to various investors,

claiming that these growth rooms contributed to Gardner Denver’s

commercial growth and success.

       Upon learning about the March 2019 Investor Presentation—

sometime before November 2019—Danaher sent Gardner Denver a cease-

and-desist letter, which requested that Gardner Denver stop using and

touting the Growth Room Template, and take down all reference to the

growth tools on their website. Gardner Denver denied taking or publishing

any confidential information. Gardner Denver maintains that the Growth




                           Page 5 of 33
 Case 2:19-cv-01794-JPS Filed 05/20/20 Page 5 of 33 Document 50
Room Template is simply a combination of publicly known information,

industry-normative practices and terms, and common sense.

       Danaher believes that Gardner Denver’s allegedly inappropriate use

of Growth Room information is part of a larger effort to poach Danaher

employees, strategy, and expertise from Danaher. Danaher alleges that

“DBS and its tools are at the heart of Danaher’s competitive advantage, and

at least some of Danaher’s direct competitors have actively attempted to

replicate them.” (Docket #1 ¶ 63). Danaher claims that public disclosure of

the Growth Room Template, or any DBS information, will harm its

“competitive position.” Id. The use of DBS information will also “enhance”

other companies’ “ability[ies] to lure highly-trained DBS experts. . .away

from Danaher,” to its further detriment. Id. ¶ 64.

       Danaher seeks to immediately remove the Growth Room Template

found in the Investor Presentation slideshow and in Weatherred’s video

presentation from Gardner Denver’s website. Prior to filing the motion for

preliminary injunction, Danaher asked Gardner Denver to remove the

content from the website and provided Gardner Denver with a reasonable

time to respond. When Gardner Denver refused, Danaher promptly filed a

motion for preliminary injunction—approximately a week after they filed

their complaint. Danaher claims that posting the Growth Room Template

online results in its “loss of profits, loss of market advantage, and loss of the

inherent value of its trade secrets and confidential information.” Id. ¶ 126.

Danaher claims that it lacks an adequate remedy at law for the use of its

confidential information.




                           Page 6 of 33
 Case 2:19-cv-01794-JPS Filed 05/20/20 Page 6 of 33 Document 50
2.     PRELIMINARY INJUNCTION

       2.1     Legal Standard

       “[A] preliminary injunction is an exercise of a very far-reaching

power, never to be indulged in except in a case clearly demanding it.”

Roland Mach. Co. v. Dresser Indus., Inc., 749 F.2d 380, 389 (7th Cir. 1984)

(quotation omitted). “To determine whether a situation warrants such a

remedy, a district court engages in an analysis that proceeds in two distinct

phases: a threshold phase and a balancing phase.” Girl Scouts of Manitou

Council, Inc. v. Girl Scouts of U.S. of Am., Inc., 549 F.3d 1079, 1085–86 (7th Cir.

2008). In the “threshold phase,” the Court must determine if the movant has

met its burden to establish that: (1) “absent a preliminary injunction, it will

suffer irreparable harm in the interim period prior to final resolution of its

claims”; (2) “traditional legal remedies would be inadequate”; and (3) “its

claim has some likelihood of succeeding on the merits.” Id. (internal

citations omitted). If the party seeking a preliminary injunction fails to

satisfy its obligation to demonstrate any of these elements, the Court should

not grant the injunction. See Abbott Labs. v. Mead Johnson & Co., 971 F.2d 6,

11 (7th Cir. 1992). And, only in the event that “the [C]ourt finds that the

moving party has passed this initial threshold, [will] it then proceed[] to the

balancing phase of the analysis.” Girl Scouts of Manitou Council, Inc., 549 F.3d

at 1086.

       This standard applies in all cases except where a plaintiff sues under

a statute that excuses a showing of irreparable harm. Roland Mach., 749 F.2d

at 386. Neither the Defend Trade Secrets Act (“DTSA”) nor the Illinois Trade

Secrets Act (“ITSA”) excuse a showing of irreparable harm. 18 U.S.C. § 1836;

765 I.L.C.S. 1065/3; Abrasic 90, Inc. v. Weldcote Metals, Inc., 364 F. Supp. 3d

888, 896, 903–04 (N.D. Ill. 2019) (denying a motion for preliminary


                           Page 7 of 33
 Case 2:19-cv-01794-JPS Filed 05/20/20 Page 7 of 33 Document 50
injunction for claims brought under the DTSA and ITSA where plaintiff

failed to show irreparable harm was likely); First W. Cap. Mgmt. Co. v.

Malamed, 874 F.3d 1136, 1142 (10th Cir. 2017) (holding that because the

DTSA and a corresponding state statute did not mandate injunctive relief,

irreparable harm cannot be presumed and must be demonstrated). Thus,

even if the Court assumes the existence of a trade secret (which has not been

adequately alleged, as discussed below), there must be some plausible and

irreparable injury.

       Once the movant demonstrates irreparable harm, a lack of adequate

legal remedies, and a showing of some success on the merits, the Court will

engage in a balancing of harms. “In this second phase, the court, in an

attempt to minimize the cost of potential error, ‘must somehow balance the

nature and degree of the [movant]’s injury, the likelihood of prevailing at

trial, the possible injury to the [non-movant] if the injunction is granted, and

the wild card that is the ‘public interest.’” Girl Scouts of Manitou Council, Inc.,

549 F.3d at 1086 (quoting Lawson Prods., Inc. v. Avnet, Inc., 782 F.2d 1429,

1433 (7th Cir. 1986) (internal citations omitted)). “Specifically, the [C]ourt

weighs the irreparable harm that the moving party would endure without

the protection of the preliminary injunction against any irreparable harm

the nonmoving party would suffer if the [C]ourt were to grant the

requested relief.” Id. (citing Abbott Labs., 971 F.2d at 11–12). This process

involves engaging in what the Court of Appeals terms “the sliding scale

approach; the more likely the [movant] will succeed on the merits, the less

the balance of irreparable harms need favor the [movant’s] position.” Ty,

Inc. v. Jones Grp., Inc., 237 F.3d 891, 895 (7th Cir. 2001). “[T]his balancing

process should also encompass any effects that granting or denying the

preliminary injunction would have on nonparties (something courts have


                           Page 8 of 33
 Case 2:19-cv-01794-JPS Filed 05/20/20 Page 8 of 33 Document 50
termed the ‘public interest’).” Girl Scouts of Manitou Council, Inc., 549 F.3d

at 1086. “Taking into account all these considerations, the district court

must exercise its discretion ‘to arrive at a decision based on a subjective

evaluation of the import of the various factors and a personal, intuitive

sense about the nature of the case.’” Id. (quoting Lawson Prods., 782 F.2d at

1436).

         2.2   Analysis

               2.2.1   Irreparable Harm and Inadequate Remedies at Law

         The Seventh Circuit teaches that “[o]nly if [the movant] will suffer

irreparable harm in the interim—that is, harm that cannot be prevented or

fully rectified by the final judgment after trial—can he get a preliminary

injunction. . .The question is [] whether the [movant] will be made whole if

he prevails on the merits and is awarded damages.” Roland Mach. Co., 749

F.2d at 386. This is an exceedingly high burden. The movant must show not

simply that obtaining money damages at judgment will be “inadequate”—

he must show that they will be “seriously deficient as a remedy for the harm

suffered.” Id. Further, the Supreme Court has emphasized that a movant

must do more than show a possibility that irreparable harm may occur; it

must “demonstrate that irreparable injury is likely in the absence of an

injunction.” Winter v. Nat. Res. Def. Council, Inc., 555 U.S. 7, 22 (2008).

         The movant may meet this burden by demonstrating that, absent an

injunction, (1) it will become insolvent or lose its business; (2) it will be

unable to finance its lawsuit; (3) it will incur damages that are very difficult

to calculate; or (4) the non-movant will become insolvent or lose its business

(and thus become unable to pay any money damages). Roland Mach. Co.,

749 F.2d at 386. If a movant will not incur losses so great as to threaten its

solvency, or if a movant’s losses will be largely economic, measurable, and


                           Page 9 of 33
 Case 2:19-cv-01794-JPS Filed 05/20/20 Page 9 of 33 Document 50
compensable, there is no irreparable harm. Praefke Auto Elec. & Battery Inc.

v. Tecumseh Prods. Co., 255 F.3d 460, 463 (7th Cir. 2001). To the extent that a

movant claims the loss of something intangible and difficult to quantify,

like goodwill or reputation, they must submit some evidence of this loss to

vault the claim above “mere speculation.” Am. Guard. Warranty Servs., Inc.

v. JCR-Wesley Chapel, LLC, 16-CV-11407, 2017 WL 2224883, at *10 (N.D. Ill.

May 22, 2017) (citing Gateway E. Ry. Co. v. Term. R.R. Ass’n of St. Louis, 35

F.3d 1134, 1140 (7th Cir. 1994) (explaining that a “showing [of] injury to

goodwill” could constitute irreparable harm)).

       The scope of Danaher’s preliminary injunction is narrow, but that

does not absolve the Court of its duty to engage in a rigorous analysis.

Danaher contends that the Growth Rooms (and the Growth Room

Template) are crucial to Danaher’s success as a company because they

“help[] Danaher operating companies’ sales and marketing teams get ahead

and stay ahead of the competition” while also “increase[ing] the likelihood

that an operating company will achieve its sales and marketing goals.”

(Docket #7 at 18).

       Gardner Denver and Danaher are not commercial competitors—

they make different products. However, they do compete in the capital

market to raise money from investors. Thus, Danaher is concerned that

Gardner Denver, and potentially other large publicly traded companies,

will be able to court investors away by touting their Growth Rooms as a

systematic way to ensure profits and returns.

       By the time the motion for preliminary injunction was filed, the

offending slide and video presentation been posted online for over nine

months. Danaher claims that it is basically “impossible” to detect

misappropriation from other companies who might use the Growth Room


                          Page 10 of 33
Case 2:19-cv-01794-JPS Filed 05/20/20 Page 10 of 33 Document 50
Template to boost their own “growth.” (Docket #37 at 8). But even if that

were true, by the time Danaher filed their reply in support of the

preliminary injunction—fully ten months after the ostensibly injurious

information was released—one might expect some demonstration of injury,

such as a corresponding decrease in investment in Danaher that could be

reasonably attributed to Gardner Denver’s actions. Yet Danaher could not

point to any concrete harm that had befallen it in those ten months. See Share

Corp. v. Momar Inc., No. 10-cv-109, 2010 WL 933897, at *6 (E.D. Wis. Mar. 11,

2010) (finding no irreparable harm where the alleged injury occurred in the

spring 2009 but the lawsuit was not filed until February 2010).

       Danaher also claims that it “derives customer and investor goodwill

from its status as the exclusive practitioner of DBS.” (Docket #7 at 19). This

goodwill that they have accrued by operating an efficient, productive

company will “permanently disappear if other companies could freely take,

use, and advertise their use” of the DBS tools. Id.; La Calhene, Inc. v. Spolyar,

938 F. Supp. 523, 531 (W.D. Wis. 1996) (finding irreparable harm where a

plaintiff risked “los[ing] its leadership role in the industry and the customer

goodwill it has built up.”). However, Danaher has not alleged any facts to

support their contention that they have suffered, are suffering, or will suffer

a loss in investor goodwill as a result of Gardner Denver’s use and

publication of their alleged trade secret. Gardner Denver’s alleged 8%

growth of revenue is not an injury—Gardner Denver’s success is not

necessarily Danaher’s failure. Rather, Danaher must also establish that it

has suffered or is likely to suffer some kind of loss, which it has not done.

In fact, it appears that Danaher’s stock grew by almost 50% in 2019—and

despite the economic downturn caused by the pandemic, Danaher’s stock

continues to perform very well. WSJ Markets, Danaher Corp., The Wall


                          Page 11 of 33
Case 2:19-cv-01794-JPS Filed 05/20/20 Page 11 of 33 Document 50
Street      Journal   (April   26,   2020),    https://www.wsj.com/market-

data/quotes/DHR/options (observed at a three-year overview).

          Finally, Danaher claims that Gardner Denver’s misuse of the Growth

Room information will help them lure away Danaher’s valuable employees,

like the four that it has already poached. This argument does not support

Danaher’s motion for a preliminary injunction as to the Growth Room

Template because the four employees left before Gardner Denver allegedly

revealed Danaher’s Growth Room Template—not after. (Docket #7-8).

There is neither allegation nor evidence that Gardner Denver’s use of the

Growth Room Template caused more Danaher employees to jump ship to

a competitor (and in this case, a “competitor” would appear to be any

publicly traded company regardless of the company’s actual product or

service. The parties do not address the obvious problem raised by this

issue.)

          In any case, Danaher has not plausibly alleged any actual or

imminent harm. The attenuated nature of competition between Danaher

and Gardner Denver makes it very unlikely that the marketing and sales

initiatives of the companies will affect each other on a purely commercial

level. As far as their success in capital markets, Danaher has not established

any kind of actual or imminent injury. In their briefing, Danaher did not

point to a sudden loss of investors or provide any reason to believe that

Danaher suffered—or might soon suffer—a change in its position as a result

of the Growth Room Template’s alleged leak. Nor did Danaher provide any

reason to believe that its reputation has or will suffer from the release of the

Growth Room Template. Nor has Danaher submitted any evidence that

employees left Danaher for other companies in the months following the

Investor Relations presentation. The lack of any actual or imminent injury


                          Page 12 of 33
Case 2:19-cv-01794-JPS Filed 05/20/20 Page 12 of 33 Document 50
forecloses any further preliminary injunction analysis—the Court cannot

grant the motion. See Abbott Labs., 971 F.2d at 11.

3.     MOTION TO DISMISS

       3.1    Legal Standard

       Federal Rule of Civil Procedure 12(b) provides for dismissal of

complaints which, among other things, fail to state a viable claim for relief.

Fed. R. Civ. P. 12(b)(6). To state a claim, a complaint must provide “a short

and plain statement of the claim showing that the pleader is entitled to

relief.” Fed. R. Civ. P. 8(a)(2). In other words, the complaint must give “fair

notice of what the. . .claim is and the grounds upon which it rests.” Bell Atl.

Corp. v. Twombly, 550 U.S. 544, 555 (2007). The allegations must “plausibly

suggest that the plaintiff has a right to relief, raising that possibility above

a speculative level[.]” Kubiak v. City of Chi., 810 F.3d 476, 480 (7th Cir. 2016)

(citation omitted). Plausibility requires “more than a sheer possibility that

a defendant has acted unlawfully.” Olson v. Champaign Cty., 784 F.3d 1093,

1099 (7th Cir. 2015) (citations and quotations omitted). In reviewing the

complaint, the Court is required to “accept as true all of the well-pleaded

facts in the complaint and draw all reasonable inferences in favor of the

plaintiff.” Kubiak, 810 F.3d at 480–81. However, the Court “need not accept

as true legal conclusions, or threadbare recitals of the elements of a cause of

action, supported by mere conclusory statements.” Brooks v. Ross, 578 F.3d

574, 581 (7th Cir. 2009) (citations and quotations omitted).

       3.2    Analysis

              3.2.1   Violations of Trade Secret Statutes

       Danaher’s first and second counts allege misappropriation of trade

secrets under the DTSA, 18 U.S.C. § 1836, and the ITSA, 765 Ill. Comp. Stat.

1065 et seq. These provisions state that information is a trade secret if it (1)


                           Page 13 of 33
 Case 2:19-cv-01794-JPS Filed 05/20/20 Page 13 of 33 Document 50
“[d]erives independent economic value, actual or potential” from its

secrecy and (2) if “the owner thereof has taken reasonable measures to keep

[it] secret.” 18 U.S.C. § 1839(3); 765 I.L.C.S. 1065/2. State and federal trade

secrets are evaluated under the same standard, though the ITSA is more

expansive as to the types of information that it protects. Vendavo, Inc. v.

Long, 397 F. Supp. 3d 1115, 1129 n.5 (N.D. Ill. 2019); 765 I.L.C.S. 1065/2(d)

(including drawings, various types of data, and customer or supplier lists,

which are not included in 18 U.S.C. § 1839(3)).

       The requirement that the information derive value from is secrecy is

“to preclude protection for information not generally known to the public

but clearly understood in a particular industry.” Serv. Ctr. of Chi. v. Minogue,

535 N.E.2d 1132, 1136 (Ill. Ct. App. 1989) (citations omitted)). Illinois courts

evaluating whether a trade secret exists under the ITSA consider six factors

to guide the analysis:

       (1) The extent to which the information is known outside the
       employer’s business; (2) the extent to which it is known by
       employees and others involved in his business; (3) the extent
       of measures taken to guard the secrecy of the information; (4)
       the value of the information to him and his competitors; (5)
       the amount of effort or money expended by him in
       developing the information; [and] (6) the ease or difficulty
       with which the information could be properly acquired or
       duplicated by others.

George S. May Int’l Co. v. Int’l Profit Assoc., 628 N.E.2d 647, 653 (Ill. Ct. App.

1993) (citing ILG Indus. Inc. v. Scott, 273 N.E.2d 393, 396 (Ill. 1971)).

       In this case, the “trade secret” appears to be the Growth Room

Template, the meeting template that was created by Weatherred in his final

months at Danaher to teach Danaher employees how to hold growth-

focused meetings. See (Docket #41 at 18). Danaher’s pleadings are extremely



                          Page 14 of 33
Case 2:19-cv-01794-JPS Filed 05/20/20 Page 14 of 33 Document 50
sparse as to allegations about the Growth Room Template—this is due to

Danaher’s concern for maintaining the alleged secrecy of the issues over

which they are litigating. Therefore, in order to facilitate a proper analysis

of the complaint, the Court will refer to certain material outside the

complaint, specifically the Growth Room Templates (Docket #7-1, #7-2) and

the Proprietary Interest Agreement (Docket #1-1), because they are central

to the complaint, the documents are all referred to extensively throughout

the complaint, and neither party disputes their authenticity. Hecker v. Deere

& Co., 556 F.3d 575, 582–83 (7th Cir. 2009). The Court will employ Illinois’s

six factor test to determine whether the facts alleged about the Growth

Room Template constitute a trade secret. George S. May, 628 N.E.2d at 653.

                     3.2.1.1 Known Outside the Business

       To begin with, the concepts that Danaher seeks to protect—“the

aggregation of features set forth in the [Growth Room] Template”—are not

unknown outside of the company. (Docket #1 ¶ 64). While terms such as

“growth room” instead of “strategy room” or “war room” are relatively

uncommon, they are not unheard of in the public arena. Moreover, the

details of the Growth Room Template, while valuable in their ability to

organize and direct a meeting, are not novel. While a trade secret may lie

where some components are in the public domain but “the unified process,

design and operation of which, in unique combination, affords a

competitive advantage,” this is not such a case. 3M v. Pribyl, 259 F.3d 587,

595–96 (7th Cir. 1992). In 3M, the Seventh Circuit upheld a jury’s

determination of a trade secret where the plaintiff had developed a detailed,

complex, and unified system of operating procedures that included

“cleaning procedures, temperature settings, safety protocols, and

equipment calibrations” even though some of the information in the


                          Page 15 of 33
Case 2:19-cv-01794-JPS Filed 05/20/20 Page 15 of 33 Document 50
manuals, standards, and operators’ notes were public. Id. at 596. Similarly,

in determining that no misappropriation of a trade secret of resin

formulations occurred, the Seventh Circuit left undisturbed the jury’s

conclusion that there was a trade secret in “customized resin formulations

that enhance the sheeting and thermoforming capability of resin.” Id. at 604.

The process of developing the particular form of resin had been customized

to the company’s needs, and was protected. Id. at 607 n.6 (noting that the

district court had added “customized resin formulations” to “the list of

trade secrets which [competitor] was forbidden to use.”).

       By contrast, here, there is no unique, complex, or customized process

at play. The notion of hosting a meeting with a precise agenda that

documents the meeting’s leader, date, time, attendees, follow-ups,

conversation topics, areas requiring assistance, and a review of initiatives,

goal progression, performance indicators, shortfalls, and countermeasures

is not a trade secret. And the fact that a growth and development meeting

should focus on progress metrics, key performance initiatives, and goals is

fairly banal. If a growth and development meeting does not discuss those

items, then what will they discuss?

       It would be different if the Growth Room Template contained a

novel prescription for these routine agenda items—perhaps by identifying

the key initiatives that a Growth Room should focus on, or giving examples

of the kinds of countermeasures that could be systematically employed to

address shortfalls, or by including a rubric for growth ranges that a Growth

Room must achieve in certain areas or across certain departments. But

unlike in 3M, there is no customized formula or unified, complex system—

it does not turn public information into something new. It is simply a

helpful explanation of how to run a well-organized and productive


                          Page 16 of 33
Case 2:19-cv-01794-JPS Filed 05/20/20 Page 16 of 33 Document 50
meeting. Encap, LLC v. Scotts, Co. LLC, No. 11-cv-685, 2014 WL 4273302, at

*4–5 (E.D. Wis. Aug. 28, 2014) (holding that a strategic business plan

regarding “general information about the market” is not a trade secret and

“the fact that workers need to be efficient is not a trade secret.”).

                      3.2.1.2 Extent Known in the Business

       Similarly, according to the complaint and Danaher’s motion to

dismiss opposition, the extent to which the DBS system and the Growth

Room Template is known throughout the business is quite broad. First,

Danaher’s DBS is common knowledge in the business community, and

Danaher acknowledges that some details of its DBS tools are occasionally

publicly revealed, though it tries to keep the specifics confidential. (Docket

#1 ¶ 18). Second, Danaher provides routine DBS training to employees

within Danaher and across its thirty operating companies. Id. ¶ 16. Indeed,

Danaher credits the widespread implementation of DBS to Danaher’s

global success. Id. ¶ 15.

       The Growth Room Template, in particular, is described as a

“teaching document” which necessarily suggests that it was intended for

more people than simply those who had developed it. Id. ¶ 43. And while

it is described as a confidential teaching tool, once the Growth Room

Template was disseminated, it was widely available to employees

throughout Danaher’s companies. Id. ¶ 31; (Docket #41 at 10) (“The DBS

Office deployed the final Growth Room materials, including the [Growth

Room] Template, to Danaher’s secure, non-public, internal server. . .”); Id.

at 24 (“Because DBS tools are intended for use throughout Danaher and its

operating companies, many associates have a legitimate need to know.”);

c.f. Triumph Packaging Grp. v. Ward, 834 F. Supp. 2d. 796, 807 (N.D. Ill. 2011)

(finding that a pricing strategy was likely a trade secret where it was


                          Page 17 of 33
Case 2:19-cv-01794-JPS Filed 05/20/20 Page 17 of 33 Document 50
comprised of confidential information, that information was carefully

guarded, and the pricing strategy was only known to three people at the

company).

       Danaher does not allege that it took any affirmative steps “to explain

the secrecy or confidentiality of the [Growth Room Template] to [its]

employees,” Jackson v. Hammer, 653 N.E.2d 809, 817 (Ill. Ct. App. 1995), nor

does it allege that it was released only to certain employees at certain levels

or within certain departments. Rather, Danaher explains that the Growth

Room Template, as a tool within DBS, was accessible to many of Danaher’s

employees. (Docket #1 ¶¶ 14–16). There is no indication in the complaint or

the opposition to the motion to dismiss that the Growth Room Template

was differentiated from other material on the internal server in terms of

confidentiality or trade secret designation—leaving thousands of

“authorized Danaher-affiliate[s]” to use their own judgment as to what

constituted a trade secret and what was merely common-sense information.

IDX Sys. Corp. v. Epic Sys. Corp., 285 F.3d 581, 583–84 (7th Cir. 2002)

(explaining the importance of identifying trade secrets from “the other

information.”); George S. May, 628 N.E.2d at 650, 654 (noting that an

employer’s failure to identify “secrets for its personnel” among commonly

known information weighs against finding a trade secret). Thus, rather than

describing circumstances that, if true, would support the existence of a

trade secret, Danaher’s pleadings bely that the Growth Room Template was

readily available across its companies.

                     3.2.1.3 Secrecy Measures

       The Illinois Court of Appeals has advised that the most important

factor in the trade secret analysis is “whether and how an employer acts to

keep the information a secret.” Jackson, 653 N.E.2d at 816; Gillis Assoc. Indus.


                          Page 18 of 33
Case 2:19-cv-01794-JPS Filed 05/20/20 Page 18 of 33 Document 50
Inc. v. Cari-All, Inc., 564 N.E.2d 881, 886 (Ill. App. Ct. 1990) (requiring at least

some “affirmative measures” to keep the material confidential). Thus, the

Court now turns to the security measures Danaher alleges to have

implemented with regard to the Growth Room Template.

       Danaher alleges that it takes security measures such as locks on

“physical offices and facilities. . .passwords, segregating confidential

information, and employing security time-outs on computers and

electronic equipment,” in addition to policies that require employees to

abide by these safeguards. (Docket #1 ¶18). Danaher’s articulation of its

security measures demonstrate that it abides by very fundamental

organizational security protocol; this does not convert all information

subject to those measures a trade secret. See Centrifugal Acquisition Corp., Inc.

v. Moon, 849 F. Supp. 2d 814, 831 (E.D. Wis. 2012) (“It is not enough simply

to restrict access to the facility and require passwords; these are normal

business practices in any business. An employer must use additional

measures to protect the confidentiality of information he considers to be a

trade secret.”) (citations and quotations omitted). This case is not analogous

to Centrifugal, where specific aspects of a proprietary process were actively

kept secret from most employees. Id. at 832. Once the process was acquired

by a larger company, that company implemented specific measures to

continue protections for those secret features—including a safe and

password protections—and required “those with access to the various

aspects of the [process] to sign confidentiality agreements.” Id. at 832–33.

       While the complaint makes one reference to “segregating

confidential information,” the complaint does not allege that the Growth

Room Template constituted part of that “segregate[ed] confidential

information.” (Docket 1 ¶ 18). To the contrary, the complaint alleges that


                           Page 19 of 33
 Case 2:19-cv-01794-JPS Filed 05/20/20 Page 19 of 33 Document 50
the Growth Room Template was activated “across Danaher’s operating

companies. . .for use by authorized Danaher-affiliated personnel.” Id. ¶ 31.

The complaint does not allege that DBS information, or the Growth Room

Template, was protected more or differently than other information on the

internal server, that only certain employees had access to the Growth Room

Template, or that when the Growth Room Template was launched, users

were instructed not to disseminate the information widely. Indeed, while

Danaher alleges that its executives sign noncompete agreements, there is no

allegation that all “authorized Danaher-affiliated personnel” who had

access to DBS tools like the Growth Room Template were required to sign

such agreements. C.f. AirFacts, Inc. v. de Amezaga, 909 F.3d 84, 97 (4th Cir.

2018) (finding a trade secret where, among other measures, a firm “required

all employees to sign confidentiality agreements”).

       Here, there are scant allegations of attempts to protect the secrecy of

the Growth Room Template, and the complaint as a whole indicates that

this information was broadly distributed throughout the company with

little, if any, caution as to its secretive status. While some sparse allegations

in the complaint are to be attributed to Danaher’s attempts to shield

allegedly proprietary information from the public, Danaher had no reason

to be meager in its allegations regarding the secrecy measures it took as to

either DBS or the Growth Room Template. Instead, they emphatically

describe the standard security measures of any organization in any

industry—locks on “physical offices and facilities. . .passwords, segregating

confidential information, and employing security time-outs on computers

and electronic equipment,” and policies that require employees to abide by

these safeguards—with no identification of any affirmative actions that

were specifically taken to protect the Growth Room Template once it was


                          Page 20 of 33
Case 2:19-cv-01794-JPS Filed 05/20/20 Page 20 of 33 Document 50
released. (Docket #1 ¶ 18); Gillis Assoc., 564 N.E.2d at 886 (noting that,

because the alleged secret was available for use in two departments, “it was

incumbent upon plaintiff to show its employees understood that lists were

to be kept confidential.”). Based on these allegations, it seems that the

ostensible trade secret was accessible throughout Danaher and its affiliated

companies—a sizable population, regardless of whether every single

employee actually saw the Growth Room Template or not. See (Docket #41

at 24). Danaher has not adequately alleged that security measures were

taken to protect the secrecy of these items.

                     3.2.1.4   Value of Information to Competitors

       The Court now turns to the value of the information to competitors.

Here, the parties agree that the Growth Room Template is valuable. The

issue for trade secret purposes, however, is whether the value is derived

from the Growth Room Template’s secrecy. Minogue, 535 N.E.2d at 1136

(requiring a plaintiff to “establish that the value of the formula lies in the

fact that it is not generally known to others who could benefit by using it.”).

       This case is readily distinguishable from SKF, where a district court

evaluated the confidentiality of certain material and determined that a

compilation of best practices was confidential because it would “not [be]

available to competitors and presumably [would] have some value by

gathering the materials into one place.” SKF USA, Inc. v. Bjerkness, 636 F.

Supp. 2d 696, 713–14 (N.D. Ill. 2009). As the preceding paragraphs suggest,

DBS and the Growth Room Template are valuable because they guide

development meetings and enable an organization to operate in a

consistent fashion. The Growth Room Template does not actually aggregate

data or provide new information; while it memorializes certain practices, it




                          Page 21 of 33
Case 2:19-cv-01794-JPS Filed 05/20/20 Page 21 of 33 Document 50
is not a compendium of information that would give Gardner Denver a

“jump start” in attracting investors. See id.

       Moreover, Danaher has not alleged facts to support the requirement

that the Growth Room Template’s value is derived from the information’s

secrecy—this was not a concern to the SKF court, which analyzed whether

information was confidential, not whether it was a trade secret. Id.; see also

Am. Nursing Care of Toledo, Inc. v. Leisure, 609 F. Supp. 419, 432 (N.D. Ohio

1984) (noting that “common sense business strategies,” while perhaps

“clever and good business practice,” are not “trade secrets”). Certainly, a

well-run growth and development department will impart value to its

company—that is the entire point. But simply because information is

valuable does not mean that it is a trade secret.

       Gardner Denver’s actions in publishing the Growth Room Template

rather suggest that the value lies not in its secrecy, but in what it

represents—i.e., an ability to conduct a growth and development meeting

effectively. The allegation that the Growth Room Template derives its

benefit from its secrecy is undermined by the fact that Gardner Denver

posted it publicly on their website in two formats for the better part of 2019.

Moreover, the fact that the complaint does not identify a single harm that

occurred to Danaher in the year since Gardner Denver posted the Growth

Room Template online also undercuts the allegation that there was any

value to the Growth Room Template’s secrecy. While Gardner Denver’s

complained-of actions adequately allege that the Growth Room Template

is valuable—even boast worthy—it does not credibly allege that this value

is derived from the Template’s secrecy.




                          Page 22 of 33
Case 2:19-cv-01794-JPS Filed 05/20/20 Page 22 of 33 Document 50
                     3.2.1.5 Resources Expended

       Danaher adequately alleges that it has invested considerable time,

money, and effort to develop the DBS—indeed, there is an entire office

devoted to its aims, and in nearly forty years the company has “dedicated

tens of millions of dollars and thousands of person-hours to develop,

maintain, use, and improve DBS.” (Docket #1 ¶17). As to the Growth Room

Template specifically, Danaher alleges that Weatherred was part of a team

that developed and refined the Growth Room tool from 2015 through 2017,

and assisted in its company-wide launch in 2018. Id. ¶¶ 30, 31. However,

the single fact that a plaintiff has spent significant time and effort is not,

alone, a basis on which to grant trade secret protection. Stenstrom Petroleum

Servs. Grp., Inc. v. Mesch, 874 N.E. 2d 959, 974–75 (Ill. Ct. App. 2007).

                     3.2.1.6   Readily Ascertainable or Duplicable

       Finally, Danaher has not credibly alleged that its processes cannot be

duplicated. The Growth Room Template touts itself as an example of a

“visual management” tool for hosting a growth room meeting: at the

bottom-left hand corner of Danaher’s Growth Room Template is written,

“Growth Room Visual Management (example).” (Docket #7-1 at 2). The

meeting’s administrative items (including attendance, task lists, and

follow-up items) appear at the margins of the template, and the substantive

items (including key performance indicators (“KPIs”), action items, and

countermeasures) take place at the center and top of the template.

       In total, the Growth Room Template invites leaders to address the

following information: the meeting’s topic, leader’s name, date and time;

the attendance sheet; a list of discussion topics; a list of prior meeting’s

follow-ups; a list of next week’s follow ups; a list of items that require

assistance; and a list of which attendees submitted their compliance form.


                          Page 23 of 33
Case 2:19-cv-01794-JPS Filed 05/20/20 Page 23 of 33 Document 50
This information is situated around a series of metrics—line graphs and bar

graphs—that demonstrate progress and planning for various initiatives.

(Docket #7-1 at 2). There is no prescription of the type of metrics that must

be included, or how progress should be measured.

       Again, the logic of the Growth Room Template belies a trade secret:

how else might one run a meeting like this? Certainly, the template teaches

organization and consistency, embodies good business practices, and

employs a clever way of arranging information in order to highlight that

which is important (KPIs, measures, countermeasures) while keeping track

of more administrative items (attendance, follow-ups). But it would be

surprising if most well-run business development departments did not

track the same information and conduct their meetings in a similar

fashion—whether a template is involved or not. The Growth Room

Template speaks for itself in terms of whether it constitutes a trade secret;

it clearly does not. Computer Care v. Serv. Sys. Enter., 982 F.2d 1063, 1075 (7th

Cir. 1992) (holding that information that is “sufficiently obvious” or “easily

duplicated” is not a trade secret).

               3.2.2   PIA – Breach and Tortious Interference

                       3.2.2.1 Choice of Law

       The parties agree that this Court should apply Wisconsin’s choice-

of-law rules to determine the law governing this case, because a court

sitting in diversity must apply the choice-of-law rules of the state in which

it sits. See Int’l Admin., Inc. v. Life Ins. Co. of N. Am., 753 F.2d 1373, 1376 n.4

(7th Cir. 1985). To decide which jurisdiction’s law applies in a contract

dispute, Wisconsin looks to the jurisdiction with the most significant

relationship to the dispute. State Farm Mut. Auto. Ins. Co. v. Gillette, 641

N.W.2d 662, 670–71 (Wis. 2002). There is a “weak presumption” in favor of


                           Page 24 of 33
 Case 2:19-cv-01794-JPS Filed 05/20/20 Page 24 of 33 Document 50
applying the forum state’s law, so the non-forum state’s contacts must be

clearly more significant for the Court to choose that state’s law to govern

the dispute. NCR Corp. v. Transp. Ins. Co., 823 N.W.2d 532, 534–35 (Wis. Ct.

App. 2012). Thus, the Court begins by slightly favoring application of

Wisconsin law.

       Determining which state has the “most significant relationship” to

the PIA involves two steps. First, the Court considers the relevant

“grouping of contacts,” which include “(a) the place of contracting, (b) the

place of negotiation of the contract, (c) the place of performance, (d) the

location of the subject matter of the contract, and (e) the domicile, residence,

nationality, place of incorporation and place of business of the parties.” Id.

at 535. Critically, “[i]f one state’s contacts are clearly more significant, we

may terminate our analysis [here] and apply that state’s law.” Id. at 536.

However, “if it is not clear that the nonforum contacts are of greater

significance, then the court applies five choice-influencing factors: (1)

Predictability of results; (2) Maintenance of interstate and international

order; (3) Simplification of the judicial task; (4) Advancement of the forum's

governmental interests; and (5) Application of the better rule of law.”

Drinkwater v. Am. Fam. Mut. Ins. Co., 714 N.W.2d 568, 576 (Wis. 2006).

       The first three factors weigh clearly in favor of Illinois. Weatherred

signed the PIA in Illinois, where he lived, and where his office was located

the entire time that he worked at Danaher and its affiliates. (Docket #1 ¶

28). The negotiation of the contract presumably took place between Illinois

and Washington DC, and was performed entirely in Illinois. The subject

matter of the contract is somewhat geographically unbound, but it applies

to Weatherred’s former projects in Illinois, as well as his new ones in

Wisconsin, as well as to any other Danaher information that Weatherred


                          Page 25 of 33
Case 2:19-cv-01794-JPS Filed 05/20/20 Page 25 of 33 Document 50
knew about, regardless of geographical area—therefore, this factor is

neutral. The domicile, residence, nationality and place of business of the

parties also do not clearly favor one state over the other: Weatherred

continues to live and reside in Illinois part-time; Danaher is a Delaware

corporation with its principle place of business in Washington DC; and

Gardner Denver is a Delaware Corporation with its principle place of

business in Wisconsin. When considered as a whole, Illinois clearly has

more significant contacts to the agreement than any other state; its interests

are represented in some way in every single factor. Wisconsin,

comparatively, only appears relevant to the contract insofar as some of the

subject matter exists in Wisconsin, and one of the Defendants has their

principle place of business there. It is clear that Illinois law should be

applied.

                     3.2.2.2 Validity of PIA’s Restrictive Covenants

       Having no reason to address the choice-influencing factors, the

Court now turns to the breach of contract claims. Danaher contends that

Weatherred breached the PIA, which prevented him from disclosing any

information about the DBS without written consent from Danaher. Danaher

further alleges that Gardner Denver tortuously interfered with the PIA

when it allegedly directed and encouraged Weatherred to use the Growth

Room Template to teach and replicate Growth Rooms at Gardner Denver,

and posted the Growth Room Template online for all to see. The question,

here, is whether the PIA’s restrictive covenants are valid.

       Under Illinois law, restrictive covenants are permissible if they are

“ancillary to a valid employment relationship;” and (1) “no greater than is

required for the protection of a legitimate business interest of the employer-

promisee;” (2) “do[] not impose undue hardship on the employee-


                          Page 26 of 33
Case 2:19-cv-01794-JPS Filed 05/20/20 Page 26 of 33 Document 50
promisor” and (3) are “not injurious to the public.” Reliable Fire Equip. Co. v.

Arredondo, 965 N.E. 2d 393, 396 (Ill. 2011). “Factors to be considered in [the

legitimate business] analysis include, but are not limited to, the near-

permanence of customer relationships, the employee’s acquisition of

confidential information through his employment, and time and place

restrictions.” Id. at 403. “The reasonableness of a postemployment

restrictive covenant is a matter of law to be decided by the court.” Mazzetta

Co., LLC v. Felsenthal, Case No. 2-18-0678, 2019 WL 2524190, at *5 (Ill. Ct.

App. June 17, 2019).

       Weatherred began work for Danaher in 2002 and the contract was

entered into in 2009, so the contract was ancillary to the employment

relationship. However, the contract’s terms are quite broad. While Danaher

certainly has a legitimate business interest in protecting its confidential

information, the contract’s restrictions are sweeping. In Mazzetta, the court

determined that a restrictive covenant was broader than necessary despite

the fact that it included geographic and temporal restrictions; here, there

are not even geographic or temporal limitations. Mazzetta, 2019 WL

2524190, at *6. Moreover, the PIA covers everything from “technical know-

how” and “personal or performance information about employees” to

“information regarding all or any portion of the Danaher Business System”

which, as the above subsections show, consist of growth and development

practices well-within any company’s norms. (Docket #1-1 at 2).

       While Danaher has imposed a five-year restriction on the length of

time employees must disclose the terms of the PIA to other employers, and

a series of one year non-compete clauses, it has not imposed time limits on

the confidentiality provisions of the PIA, such as those requiring

Weatherred to maintain the confidentiality of DBS information. See (Docket


                          Page 27 of 33
Case 2:19-cv-01794-JPS Filed 05/20/20 Page 27 of 33 Document 50
#1-1 at 2–3). Danaher argues that it cannot reasonably impose temporal and

geographic limitations because such restrictions would be futile: it is a

global company, and anyway, Weatherred immediately began using the

ostensibly confidential information when he began his position at his new

job. (Docket #41 at 17).

       This rational seems to contravene public policy—it cannot be the

case that every large company with a global reach is exempt from the

imposition of temporal and geographic limitations on their restrictive

covenants when a former employee immediately moves to a similar

position at a different company. Rubloff Dev. Grp., Inc. v. SuperValue, Inc.,

863 F. Supp. 2d 732, 749 (N.D. Ill. 2012) (agreements that preclude

employees from holding another job in the same field pose undue

hardships and are restraints on trade). Additionally, while geographic and

temporal limitations are instructive, they are not the end of the “legitimate

business interest” inquiry. Reliable Fire, 965 N.E.2d at 403. In this case,

Danaher’s PIA includes a lengthy, non-exhaustive list of examples of

confidential information, and seems to apply to any internal information

that Weatherred would have encountered while at Danaher that is not

“generally known to the public.” (Docket #1-1 at 1–2); see also Tax Track Sys.

Corp. v. New Inv’r World, Inc., 478 F.3d 783, 787 (7th Cir. 2007) (“An Illinois

court, in whose place we sit, will enforce such agreements only when the

information sought to be protected is actually confidential.”).

       Under the totality of these circumstances—which consist of no

temporal, geographic, or subject matter limits, and are being enforced

against a former employee who now works at a company that is not even

alleged to compete in the same field as Danaher—the Court cannot find that

the restrictive covenants are enforceable. Not only are the restrictions


                          Page 28 of 33
Case 2:19-cv-01794-JPS Filed 05/20/20 Page 28 of 33 Document 50
broader than Danaher’s legitimate business interests, but to find otherwise

would dampen an employee’s right to seek employment anywhere he

wishes, and cede control of an employee’s career prospects to the most

expansive company at which he works. Unilog Content Sol. LLC v. Thanx

Media, Inc., Case No. 15-C-5899, 2016 WL 7212477, at *2–3 (N.D. Ill. Dec. 13,

2016) (dismissing a contract claim based on a restrictive covenant not to

compete that lacked any kind of reasonable restraint); Rubloff Dev., 863 F.

Supp. 2d at 749 (finding that a covenant that required an employee to “‘treat

as strictly confidential any and all information’. . .forever[] was clearly

greater than required.”); Kairies v. All Line, Inc., Case No. 2-11-1027, 2012

WL 6969667, at *1, *3–4 (Ill. Ct. App. June 21, 2012) (affirming facial

invalidity of restrictive covenants that contained geographical and

temporal limitations but were nevertheless overbroad in application).

Danaher suggests that the Court read a one-year time limit into the contract

to render it enforceable, (Docket #41 at 17), but it is not this Court’s practice

to re-write the parties’ contracts, and Illinois courts do not sanction the

practice, either. See Berryman Transfer & Storage Co., Inc. v. New Prime, Inc.

802 N.E.2d 1285, 1288 (Ill. Ct. App. 2004).

              3.2.3   Fiduciary Duty Claims

       Gardner Denver suggests that fiduciary duty claims are preempted

by the ITSA, but the ITSA is not intended to affect “other civil remedies that

are not based upon misappropriation of a trade secret.” 765 I.L.C.S.

1065/8(b)(1), (2). “The dominant view is that claims are foreclosed only

when they rest on the conduct that is said to misappropriate trade secrets.”

Hency Transp. Inc. v. Chu, 430 F.3d 402, 404–05 (7th Cir. 2005). “An assertion

of trade secret. . .does not wipe out claims of theft, fraud, and breach of the

duty of loyalty that would be sound even if the [alleged secrets] were a


                          Page 29 of 33
Case 2:19-cv-01794-JPS Filed 05/20/20 Page 29 of 33 Document 50
public record.” Id. at 405. Moreover, since the discussion above establishes

that there was no trade secret, the claims for breach of contract and

fiduciary duty exist firmly outside the concern for preemption under the

ITSA.

        It appears that some district courts have interpreted the ITSA to

preempt all claims that are not contract-based. See e.g., Inmar Inc. v. Vargas,

Case No. 18-cv-2306, 2018 WL 6716701, at *10 (N.D. Ill. Dec. 21, 2018);

Carpenter v. Aspen Search Advisers, LLC, Case No. 10-C-6823, 2011 WL

1297733, at *3 (N.D. Ill. Apr. 5, 2011). However, these cases are unpublished

and non-binding, and are not supported by a plain reading of the statute or

the Seventh Circuit’s precedential decision in Hency. 430 F.3d at 404; see also

EBI Holdings, Inc. v. Butler, Case No. 07-3259, 2009 WL 400634, at*4–6 (C.D.

Ill. Feb. 17, 2009) (explaining that preemption occurs only when the

common law claim “rests on the misappropriation of trade secrets,” and

finding that fiduciary duty and tortious interference claims are not

preempted).

                     3.2.3.1 Breach of Corporate Fiduciary Duty

        Under Illinois law, corporate officers “owe a fiduciary duty of

loyalty to their corporate employer not to (1) actively exploit their positions

within the corporation for their own personal benefit, or (2) hinder the

ability of a corporation to continue the business for which it was

developed.” Alpha Sch. Bus Co., Inc. v. Wagner, 910 N.E.2d 1134, 1149 (Ill. Ct.

App. 2009); c.f. Composite Marine Propellers, Inc. v. Van Der Woude, 962 F.2d

1263, 1265 (7th Cir. 1992) (dealing with fiduciary duty claims against

employees, rather than officers). A corporate officer may still seek

employment elsewhere, but “the officer’s resignation does not sever

liability for transactions that began (or were based upon information


                          Page 30 of 33
Case 2:19-cv-01794-JPS Filed 05/20/20 Page 30 of 33 Document 50
acquired) while the officer was employed and completed after the officer

resigned.” Alpha Sch. Bus Co, 910 N.E.2d at 1149.

       Danaher has alleged that Weatherred breached his fiduciary duty, as

a high-level employee, to Danaher when he “made unauthorized use of

Danaher’s confidential information by disclosing the Growth Room tool to

Gardner Denver and the [Growth Room] [T]emplate to Gardner Denver

and the public.” (Docket #1 ¶ 132). Danaher alleges that “Weatherred had

access to and regularly used a variety of confidential information” in his

position as a vice president, “including information relating to DBS

Fundamentals” and the Growth tools. Id. ¶ 27. Specifically, Danaher points

to the Growth Room Template, which Weatherred created for Danaher and

then replicated while at Gardner Denver. The Court finds that Danaher has

adequately stated a claim for breach of fiduciary duty inasmuch as

Weatherred is alleged to have actively exploited his position at Danaher for

his own personal benefit—i.e., by using practices that he developed for

Danaher in order to improve his career prospects with Gardner Denver.

Danaher has the significant challenge of establishing this claim against the

facts of this case, and the Court has serious reservations about whether

Danaher will prevail on this claim. But that is a concern for either summary

judgment or trial.

                     3.2.3.2 Aiding and Abetting Breach

       An aiding and abetting claim must allege that “(1) the party whom

the defendant aids performed a wrongful act causing an injury, (2) the

defendant was aware of his role when he provided the assistance, and (3)

the defendant knowingly and substantially assisted the violation.”

Hefferman v. Bass, 467 F.3d 596, 601 (7th Cir. 2006) (citing Thornwood, Inc. v.

Jenner & Block, 799 N.E.2d 756, 767 (Ill. App. Ct. 2003)).


                          Page 31 of 33
Case 2:19-cv-01794-JPS Filed 05/20/20 Page 31 of 33 Document 50
       For the reasons explained above, Danaher has successfully alleged

that Gardner Denver aided and abetted Weatherred’s breach of fiduciary

duty by “receiving and misusing the. . .confidential information that

Weatherred misappropriated.” (Docket #1 ¶ 137). Danaher has alleged that

Gardner Denver’s CEO was also a former Danaher employee who had

signed a PIA, and therefore knew that Danaher strived to keep the specifics

(if not “all”) of its DBS information confidential. Id. ¶ 18; (Docket #1-1 at 3).

Danaher also alleges that, as a former Danaher employee, Gardner Denver’s

new CEO would understand how those specifics might be useful to another

company equally eager to attract investors. Accordingly, Danaher alleges,

Gardner Denver knowingly induced Weatherred to breach his fiduciary

duty to Danaher by encouraging Weatherred to duplicate practices that he

developed for Danaher. The Court finds that this is sufficient to allege that

Gardner Denver was aware of its role when it used Danaher’s allegedly and

ostensibly confidential information, and that Gardner Denver knowingly

and substantially assisted Weatherred in his alleged breach of duty.

Whether Danaher will be able to convince a factfinder of this, either at

summary judgment or trial, is another matter entirely.

4.     CONCLUSION

       For the reasons explained above, Danaher’s preliminary injunction

motion will be denied and Gardner Denver’s motion to dismiss will be

granted in part. The claims brought pursuant to the ITSA and the DTSA

will be dismissed with prejudice for failure to allege a trade secret. The

contractual claims regarding Weatherred’s use of allegedly confidential

information are also dismissed, because those subsections of the PIA are

void for overbreadth. This leaves Danaher’s claims for breach of fiduciary




                           Page 32 of 33
 Case 2:19-cv-01794-JPS Filed 05/20/20 Page 32 of 33 Document 50
duty and for aiding and abetting a breach of fiduciary duty, which remain

subject to discovery and summary judgment, if appropriate.

      Accordingly,

      IT IS ORDERED that Danaher’s motion for preliminary injunction

(Docket #6) be and the same is hereby DENIED;

      IT IS FURTHER ORDERED that Danaher’s motions to seal (Docket

#5, #36) be and the same are hereby GRANTED;

      IT IS FURTHER ORDERED that Danaher’s motion to expedite

discovery related to the preliminary injunction (Docket #11) be and the

same is hereby DENIED as moot;

      IT IS FURTHER ORDERED that Defendants’ motion to dismiss

(Docket #29) be and the same is hereby GRANTED in part and DENIED

in part; and

      IT IS FURTHER ORDERED that Danaher’s trade secret claims and

contract claims, Counts 1–4 of the Complaint, (Docket #1 at 16–29), be and

the same are hereby DISMISSED with prejudice.

      Dated at Milwaukee, Wisconsin, this 20th day of May, 2020.

                                 BY THE COURT:




                                 J.P. Stadtmueller
                                 U.S. District Judge




                          Page 33 of 33
Case 2:19-cv-01794-JPS Filed 05/20/20 Page 33 of 33 Document 50
